Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 01/20/2022.

Priority
Applicant’s Arguments:
Applicant argues that the amended claims are supported by the provisional application.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The currently outstanding claims of the non-provisional application 16/798,210 are not fully supported by the provisional-application 16/798,210. For example, claim 1 recites “the second plurality of identifiers matching the first plurality of identifiers, performing the first action of the first rule” and “in response to the third plurality of identifiers matching the first plurality of identifiers … performing … the second action of the second rule.” The provisional application does not teach or suggest when matching the same plurality of identifiers (“the first plurality of identifiers” as claimed), different actions of different rules are performed ( “the first action of the first rule” and “the second action of the second rule” as claimed) for different occasions ( “the first plurality of identifiers” and “the second plurality of identifiers” as claimed).  
There are additional claim limitations throughout the pending claims that are not supported by the provisional application. Thus, the provisional application does not provide corresponding written description for the claims of the non-provisional application. Therefore the benefit of the provisional application is NOT granted and the filing date of the non-provisional application (02/21/2020) is considered as the effective date for the claimed invention.

Claim Interpretation under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that the amended claims should not be interpreted under 112f.
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
Claims 1, 4-5, 7, and 20 still recite “maintaining, by a computing device … receiving, by the computing device … determining, by the computing device … receiving, by the computing device … determining, by the computing device … performing, by the computing device.” These limitations recite a generic placeholder “device,” coupled with functional languages (“maintaining,” “receiving,” “determining,” and “performing”), without a structure modifier. Therefore, these limitations meet the three-Prong test and still invoke 112f claim interpretations. If Applicant intends to not invoke 112f claim interpretation, Applicant is recommended to remove the generic placeholder, “computing device.” 

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant cites paragraphs 9 and 48 of WU and argues that the prior art of record does not teach the newly added limitations, “wherein the first plurality of identifiers allow data packets per radio interface type or per radio unit to be uniquely identified.”
Examiner’s Response:
A new reference HARNESK (US 2006/0008063 A1) is introduced to teach the newly added limitations. In analogous teaching of rule identifiers, HARNESK teaches rule identifiers for identifying packets per radio unit, specifically packets per Access Point (AP) (¶ [0063], A service filter, is a specific filter setting that will handle a service with a specific service identifier … destination or/and source (depending on the traffic direction) IP addresses (and mask), TCP and UDP port numbers (ranges), and protocol numbers … a Protocol Inspection Filter (PIF), which perform stateful packet inspection … Dynamic filters are established to perform the actual filtering for packets that fit to the defined PIF rules. Finally, service filters and PIF configuration lines contain the service class identifier that represents the result of a filter matching an incoming packet. The service class identifier identifies the service classes and hence determines the rating that will be applied to the packet. Service filter and PIF configurations are preferably performed in the packet forwarding system on a per Access Point Name (APN) basis). [Comment: see ¶ [0088] of the PG Pub. of the present application for the interpretation of “radio unit” comprising Access Point.] Please see the complete Graham v. Deere analysis in the 103 rejection. 
For a record of prosecution, another new reference SU (US 2009/0135794 A1) is identified and included in Form 892 to teach the newly added limitation, “wherein the first plurality of identifiers allow data packets per radio interface type or per radio unit to be uniquely identified.” (See SU, ¶¶ [0006], [0017-0018], [0032-0033].)
A new reference TRIPATHI (US 2015/0071292 A1) is introduced to teach new claim 23. In analogous teaching of network packets, TRIPATHI teaches sending/receiving a packet copy in response to network congestion exceeding a predefined threshold (Fig. 2A, ¶ [0036], The Ethernet switch (218) may also be configured to send packets to the shared PP (222) for buffering when the Ethernet switch detects a certain level of congestion within the Ethernet switch in order to prevent packets from being dropped. In such scenarios, the Ethernet switch may also include functionality to stop sending packets to the PP when the level of congestion in the Ethernet switch drops below a threshold value … The offloading of the aforementioned packets allows the remaining packets in the Ethernet switch to be processed at their guaranteed bandwidth, latency, etc. even when there is potential congestion in the Ethernet switch. Said another way, if the Ethernet switch detects that congestion is occurring (or is likely to occur in the near further), the Ethernet switch may take steps to proactively relieve the congestion by offloading certain packets to the PP thereby preserving various guarantees (e.g., bandwidth, latency, etc.) for other packets being processed by the Ethernet switch). Please see the complete Graham v. Deere analysis in the 103 rejection. 
For a record of prosecution, another new reference CHEN (US 2017/0142021 A1) is identified and included in Form 892 to teach new claim 23. (See CHEN, Claim 19.)
A new reference SUTSKOVER (US 2021/0400595 A1) is introduced to teach new claim 24. In analogous teaching, SUTSKOVERI teaches maintaining by a computing device, a first rule table corresponding to a first monitored geographic location and a second rule table corresponding to a second monitored geographic location (¶ [0167-0168], ¶ [0083-0084], ¶ [0064], identifying a geographic location in which the wireless device is operating, prior to selecting the transmit power value, selecting the lookup table from a plurality of lookup tables based on the geographic location …  the plurality of lookup tables are based on emission restrictions for different geographic locations; wireless device 200 may store multiple LUTs and may select one of the LUTs to use for transmit power limit selection based on the geographic area in which wireless device 200 is operating … controller 706 may select one of the LUTs to use for selecting the transmit power limit. In one example, different LUTs may be designed for the emission restrictions of specific geographic areas, such as where the first LUT is designed for US emission restrictions (e.g., OOB emission restriction dominant) and the second LUT is designed for European emission restrictions (e.g., PSD emission restriction dominant). Accordingly, controller 706 may first determine the geographic location of wireless device 200 and may then select the LUT that is designed for the emission restrictions of that geographic location. For example, controller 706 may select the first LUT if wireless device 200 is located in the US and may select the second LUT if wireless device 200 is located in Europe; wireless devices may use a lookup table (LUT) as part of this transmit power value selection, where the LUT may map various durations of wideband and narrowband sections and emission restrictions to transmit power limits). Please see the complete Graham v. Deere analysis in the 103 rejection.
For a record of prosecution, additional three references LEE (US 2014/0192776 A1), MAXIMO (US 2008/0043976 A1), and HASSAN (US 2015/0245277 A1) are identified and included in Form 892 to teach new claim 24. (See LEE, ¶ [0046].) (See MAXIMO, ¶ [0087].) (See HASSAN, ¶¶ [0063], [0067].)
  DETAILED ACTION
Priority
	The claimed invention, the non-provisional application (16/798,210) claims a benefit of a provisional application (62/809,231). However, the provisional application does not provide corresponding written description for the claimed invention. Therefore the benefit of the provisional application is NOT granted and the filing date of the non-provisional application (02/21/2020) is considered as the effective date for the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: maintaining, by a computing device … receiving, by the computing device … determining, by the computing device … receiving, by the computing device … determining, by the computing device … performing, by the computing device in claims 1, 4-5, 7, and 20. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a general-purpose processor in ¶ [0004] and ¶ [0107] accompanied with the special algorithms in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities: the annotations of claims 13 and 20 recite “Previously Presented,” which should be “Currently Amended.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 12-14, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0020993 A1), in view of Li (US 2015/0120871 A1), and further in view of HARNESK (US 2006/0008063 A1), hereinafter WU-LI-HARNESK.
Per claims 1, 13, and 20, WU teaches “A method (¶ [0039], Control unit 24 may include processing and memory circuits) for providing traffic visibility in a network, comprising: [Comment: intended use] (¶ [0004-0007], It can be difficult or impossible to configure the switches of one vendor using the equipment of another vendor. This is because the switch equipment of one vendor may use a different operating system and set of control procedures than the switch equipment of another vendor. To address the challenges associated, with controlling different types of switch platforms, cross-platform protocols have been developed. These protocols allow centralized control of otherwise incompatible switches … it is possible for a single controller to control switch equipment that might otherwise be incompatible. It can be challenging for a controller to efficiently control a network of switches… It would therefore be desirable to provide the controller with improved network debugging capabilities) maintaining, by a computing device in communication with a network component, a rule table comprising a first rule with a first plurality of identifiers and a first action … (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field. The flow table may have entries with action fields associated with performing network forwarding operations (e.g., for implementing desired network policies) … when, a network packet is received at a switch and matches on debug table entries in a debug table implemented on the switch, the switch may increment one or more associated counters on that switch and may, if desired, transmit the matching packet to the controller; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet source address, Ethernet destination address, Ethernet type, … IP source address, IP destination address, IP protocol, IP ToS (type of service) bits, Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used) [Comment: the fields/entries are identifiers of the rules.] receiving, by the computing device from the network component, a copy of a first network packet with a second plurality of identifiers; determining, by the computing device, that the second plurality of identifiers matches the first plurality of identifiers; (Fig.6, ¶ [0076], ¶ [0013], packets from source end host EH1 to destination end host EH2 through switches E1, C3, and E2; the switch to increment a first counter in response to receiving a first network packet that matches the broad debug table entry) [Comment: the edge switch E2 receive a packet from the edge switch E1; E1 and E2 are respectively “network component” and “computing device”.] in response to the second plurality of identifiers matching the first plurality of identifiers, performing the first action of the first rule … based on the copy of the first network packet, and determining a second rule of the rule table that comprises a second action for deriving a characteristic related to traffic flow of packets; (¶ [0084-0085], ¶ [0066-0069], ¶ [0082], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed … the packet received at step 212 may have a source MAC address MACEH1 and a destination MAC address MACEH2 … the narrower debug table entry may match on network packets …The generated narrower debug table entry may have an action field that instructs the switch to increment a second counter 88 when a received network packet matches the narrower debug table entry; Debug tables on switch 130 may include flow table entries that match network packets received from flow table 80 …where the action field of the debug table entries specify that one or more of counters 88 are to be incremented and/or that direct switch 130 to forward the received network packet …; controller 18 may provide the broad debug table entry to switch E1. The broad debug table entry may have an action field that forwards matching packets to controller 18 and that Increments a corresponding counter 88 on that switch for each matching network packet that is received and that forwards the matching packet to the controller. For example, the broad debug table entry may match on all incoming network packets and may forward all received packets to the controller (e.g., the broad debug table entry may have completely wildcarded fields and an action field to increment a corresponding counter 88 and to send the matching packet to controller 18)) (¶ [0106], controller 18 may identify an elephant flow corresponding to that debug entry and may notify a system administrator of the elephant flow ... the matching fields associated with the elephant flow). For example, if a counter rate corresponding to a debug table entry having a source IP address IP2 is significantly greater than a counter rate corresponding to debug table entries having source IP addresses IP0, IP1, and IP3-50 etc., controller 18 may Identify that an elephant flow exists between the selected switches in the network for source IP address IP2). [Comment: the first action and the second action can be broad-entry action(s) and/or narrow-entry action(s).] receiving, by the computing device from the network component, a copy of a second network packet with a third plurality of identifiers; determining, by the computing device, that the third plurality of identifiers matches the first plurality of identifiers; in response to the third plurality of identifiers matching the first plurality of identifiers, identifying the second rule of the rule table; and performing, by the computing device, the second action of the second rule to derive the characteristic related to the traffic flow of packets based on the copy of the second network packet” (¶ [0086-0088], the selected switch (e.g., after implementing the broad debug table entry and the narrower debug table entry with higher priority than the broad debug table entry) may receive a second network packet. If the second network packet matches the narrower debug table entry implemented on the selected switch (e.g., if the second packet has the same headers and was received over the same switch port as the first packet), processing may proceed to step 220 as shown by path 218. At step 220, the selected switch may Increment the second, counter associated with the narrower debug table entry…If the second packet received at step 216 only matches the broad debug table entry (but does not match the narrower debug table entry), processing may proceed to step 226 as shown by path 224. At step 226, the selected switch may forward the packet to controller 18 and increment the first counter (e.g., according to the action field of the broad debug table entry)… if a source address field is the same between the first and second packets) (¶ [0106], controller 18 may determine whether an elephant flow exists between switches in the network (e.g., between the selected first and second switches) based on the monitored counter values at the switches … If one of the narrowest debug table entries has a counter rate that is substantially greater than the others (e.g., more than 50% greater than the other counter rates), controller 18 may identify an elephant flow corresponding to that debug entry and may notify a system administrator of the elephant flow (e.g., and may provide information to the administrator about the elephant flow such as the switches between which the elephant flow is located, the magnitude of the elephant flow, or the matching fields associated with the elephant flow). For example, if a counter rate corresponding to a debug table entry having a source IP address IP2 is significantly greater than a counter rate corresponding to debug table entries having source IP addresses IP0, IP1, and IP3-50 etc., controller 18 may Identify that an elephant flow exists between the selected switches in the network for source IP address IP2). WU also teaches an additional limitation in claim 20, “the computing device and the network component are located at an edge of a network” (Fig.6, ¶ [0060], ¶ [0064], Network 100 … switches E1, E2, E3, E4, and E5 are edge switches; Switch 130 may, for example, be an edge switch such as edge switch E1, E2, E3, or E4 of FIG. 6… Switch 130 may include debugging tables).
However, WU does not teach the first action is for “generating metadata relating to an application”. In addition, WU does not teach an additional limitation in claim 21, “wherein the first network characteristic is associated with a geographic location”.
In analogous teaching of matching IP addresses, LI teaches generating metadata relating to an application and deriving a geographic location based on matching an IP address (¶ [0045], the first user or the second user sends a logon request to the server to logon the data exchange application program. The logon request carries the IP address of the first user or the second user. The server records the IP address, and uses the IP address to search the IP address library and obtain the geographic location information of the user based on the matching relationship between the IP address and the geographic location. The geographic location information corresponding to the IP address is recorded previously).
Thus, given the teaching of LI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating metadata relating to an application and deriving a geographic location based on matching an IP address of LI into first action based on matching header fields of WU. One of ordinary skill in the art would have been motivated to do so because LI recognizes that it would have been advantageous to update and compare user locations (¶ [0044], ¶ [0009], The server periodically obtains the geographic location information of the first user and the second user, stores such information, updates the old geographic location information of the first user and the second user using the respective new geographic location information. The stored geographic location information becomes the updated geographic location information of each user; the method compares the geographic location information of the first user and the geographic location information of the second user, and identifies the first user located within a predefined geographic area of the second user). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of actions (generating metadata relating to an application and deriving a geographic location based on matching an IP address) as taught by LI into another known method of performing an action based on matching fields as taught by WU to yield predictable and reasonably successful results of generating metadata relating to an application and deriving a geographic location based on matching fields (e.g. IP address) (KSR MPEP 2143).
However, WU modified by LI (hereinafter WU-LI) does not teach “wherein the first plurality of identifiers allow data packets per radio interface type or per radio unit to be uniquely identified.”
In analogous teaching of rule identifiers, HARNESK teaches rule identifiers for identifying packets per radio unit, specifically packets per Access Point (AP) (¶ [0063], A service filter, is a specific filter setting that will handle a service with a specific service identifier … destination or/and source (depending on the traffic direction) IP addresses (and mask), TCP and UDP port numbers (ranges), and protocol numbers … a Protocol Inspection Filter (PIF), which perform stateful packet inspection … Dynamic filters are established to perform the actual filtering for packets that fit to the defined PIF rules. Finally, service filters and PIF configuration lines contain the service class identifier that represents the result of a filter matching an incoming packet. The service class identifier identifies the service classes and hence determines the rating that will be applied to the packet. Service filter and PIF configurations are preferably performed in the packet forwarding system on a per Access Point Name (APN) basis). [Comment: see ¶ [0088] of the PG Pub. of the present application for the interpretation of “radio unit” comprising Access Point.]
Thus, given the teaching of HARNESK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of rule identifiers for identifying packets per radio unit of HARNESK into rule identifiers of WU-LI, such that rule identifiers would identify packets per radio unit. One of ordinary skill in the art would have been motivated to do so because HARNESK recognizes that it would have been advantageous to implement rule identifiers in a packet forwarding system on a per Access Point basis (¶ [0063], A service filter, is a specific filter setting that will handle a service with a specific service identifier … destination or/and source (depending on the traffic direction) IP addresses (and mask), TCP and UDP port numbers (ranges), and protocol numbers … a Protocol Inspection Filter (PIF), which perform stateful packet inspection … Dynamic filters are established to perform the actual filtering for packets that fit to the defined PIF rules. Finally, service filters and PIF configuration lines contain the service class identifier that represents the result of a filter matching an incoming packet. The service class identifier identifies the service classes and hence determines the rating that will be applied to the packet. Service filter and PIF configurations are preferably performed in the packet forwarding system on a per Access Point Name (APN) basis). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of rule identifiers (rule identifiers for identifying packets per radio unit) as taught by HARNESK into another known method of rule identifiers as taught by WU-LI to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 2 and 14, Wu further teaches “wherein each of the first, second, and third pluralities of identifiers comprises a source internet protocol (IP) address and a destination IP address” (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses). 

Per claim 3, Wu further teaches “wherein each of the first, second, and third pluralities of identifiers further comprises one or more of a protocol identification number, a source port number, and a destination port number” (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet type, … IP protocol, … Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used). 

Per claims 4 and 16, Wu further teaches “wherein the rule table comprises a third rule with a source IP address, a destination IP address, and a third action for deriving a network characteristic, and further comprising: in response to the source IP address and the destination IP address of the copy of the second network packet matching the source IP address and the destination IP address of the third rule, (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses) identifying the third rule of the rule table; and determining, by the computing device, that the second rule has a priority over the third rule” (¶ [0084], ¶ [0086], ¶ [0103], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed; the selected switch (e.g., after implementing the broad debug table entry and the narrower debug table entry with higher priority than the broad debug table entry) may receive a second network packet; The first and second narrower debug table entries may be provided with a higher priority than the broad debug table entry and may increment respective counters 88 (e.g., second and third counters) when a received packet matches the associated narrower debug table entry (e.g., a higher priority than the low priority set at step 250)). 

Per claim 6, Wu further teaches “wherein the determining the second rule comprises creating the second rule of the rule table to include the source IP address and the destination IP address of the copy of the first network packet such that the source IP address and the destination IP address of the second rule matches the source IP address and the destination IP address of the copy of the first network packet” (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses).

Per claim 12, Wu further teaches “wherein data from the copy of the second network packet comprises one or more of a number of packets, an application, a bandwidth, and a type of transmitted information” (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet type  … IP ToS (type of service) bits, … Control Message Protocol (ICMP) Type).

Per claim 21, LI further teaches “wherein the first action comprises generating metadata relating to one or more of a number of packets sent and/or received by a user device, location information of a user device, and mobility information of a user device” (¶ [0045], the first user or the second user sends a logon request to the server to logon the data exchange application program. The logon request carries the IP address of the first user or the second user. The server records the IP address, and uses the IP address to search the IP address library and obtain the geographic location information of the user based on the matching relationship between the IP address and the geographic location. The geographic location information corresponding to the IP address is recorded previously). [Comment: the combination and motivation is the same as that of the independent claim.]

Per claim 22, WU further teaches “wherein the characteristic related to the traffic flow of packets comprises one or more of a user location, a user device type, an amount of throughput, a direction of flow, a bandwidth utilization, a latency, a utilized network service, an IP address, a transport mechanism, a number of users, a number of packets flowing in a direction, a number of network services, a number of transport mechanisms, a number and type of anomaly, an average length of session per user, a pattern per user, and an average throughput per user” (¶ [0106], controller 18 may determine whether an elephant flow exists between switches in the network (e.g., between the selected first and second switches) based on the monitored counter values at the switches … If one of the narrowest debug table entries has a counter rate that is substantially greater than the others (e.g., more than 50% greater than the other counter rates), controller 18 may identify an elephant flow corresponding to that debug entry and may notify a system administrator of the elephant flow (e.g., and may provide information to the administrator about the elephant flow such as the switches between which the elephant flow is located, the magnitude of the elephant flow, or the matching fields associated with the elephant flow). For example, if a counter rate corresponding to a debug table entry having a source IP address IP2 is significantly greater than a counter rate corresponding to debug table entries having source IP addresses IP0, IP1, and IP3-50 etc., controller 18 may Identify that an elephant flow exists between the selected switches in the network for source IP address IP2). [Comment: identified elephant flow teaches “anomaly” and source IP address teaches “an IP address”.]

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of SPEICHER (US 2015/0257159 A1).
Per claims 5 and 17, WU further teaches “wherein the rule table comprises a default rule with a third action for deriving a network characteristic, and further comprising: receiving, by the computing device from the network component, a copy of a third network packet that comprises a source IP address and a destination IP address; (¶ [0048], ¶ [0107], The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses, etc.)) … and performing, by the computing device, the third action to derive the third network packet characteristic based on the copy of the second network packet” (¶ [0009-0010]; The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field. The flow table may have entries with action fields associated with performing network forwarding operations (e.g., for implementing desired network policies) … when, a network packet is received at a switch and matches on debug table entries in a debug table implemented on the switch, the switch may increment one or more associated counters on that switch and may, if desired, transmit the matching packet to the controller). 
However, WU-LI-HARNESK does not teach performing a default rule/action when there is no match of header fields/identifiers, namely “determining, by the computing device, that the source IP address or the destination IP address of the first network packet is different from the source IP address or the destination IP address of the first and second rules; in response to the source IP address or the destination IP address of the copy of the third network packet being different from the source IP address or the destination IP address of the first and second rules, identifying a default rule of the rule table”.
In analogous teaching, SPEICHER teaches performing a default rule/action on a packet when the packet (header) does not match (different) identifiers/tuples of rules (¶ [0057], Bearer Sorter 206 can determine the destination port, destination IP and protocol type of the outgoing packet. In step 406, Bearer Sorter 206 can determine whether the destination port, destination IP and protocol type match an entry in Reflective Bearer List 212. If there is a matching 3-tuple detected in the Bearer List 212 (i.e., there is a 3-tuple with the same port, IP and protocol type), Bearer Sorter 206 can send, in step 408, the outgoing packet using the EPS bearer identified by the EPS Bearer ID associated with the matching 3-tuple. On the other hand, if there is no matching 3-tuple detected, Bearer Sorter 206 can process the outgoing packet according to a default set of rules). 
Thus, given the teaching of SPEICHER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing a default rule/action on a packet for no matching of rules of SPEICHER into performing actions on a packet according to rules of WU-LI-HARNESK. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing a default rule/action on a packet for no matching of rules as taught by SPEICHER into another known method of performing actions on a packet according to rules as taught by WU-LI-HARNESK to yield predictable and reasonably successful results, especially given that SPEICHER and WU are in the same field of endeavor of performing an action on a packet based on rule matching of a header of the packet (KSR MPEP 2143).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of XU (US 2018/0152385 A1).
Per claims 7 and 19, WU further teaches “receiving, by the computing device, the second action for the second rule after creating the first rule” (¶ [0084-0085], ¶ [0066-0069], ¶ [0082], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed … the packet received at step 212 may have a source MAC address MACEH1 and a destination MAC address MACEH2 … the narrower debug table entry may match on network packets …The generated narrower debug table entry may have an action field that instructs the switch to increment a second counter 88 when a received network packet matches the narrower debug table entry; Debug tables on switch 130 may include flow table entries that match network packets received from flow table 80 …where the action field of the debug table entries specify that one or more of counters 88 are to be incremented and/or that direct switch 130 to forward the received network packet …; controller 18 may provide the broad debug table entry to switch E1. The broad debug table entry may have an action field that forwards matching packets to controller 18 and that Increments a corresponding counter 88 on that switch for each matching network packet that is received and that forwards the matching packet to the controller. For example, the broad debug table entry may match on all incoming network packets and may forward all received packets to the controller (e.g., the broad debug table entry may have completely wildcarded fields and an action field to increment a corresponding counter 88 and to send the matching packet to controller 18)).
WU further teaches the actions include the switch forwarding the packet. Since the packet can be successfully transmitted, it has to be via “a configured port”. Therefore WU implies “wherein each of the first and second actions comprises one or more of determining a first type of metadata, determining a second type of metadata, determining a running application, determining a throughput of the network, determining a quality of the network, determining a quality of service, dropping the second network packet, and forwarding the second network packet to a configured port”.
In analogous teaching, XU explicitly teaches matching header fields (identifiers) of a packet to a rule in a rule table to determine an action to perform and the action includes dropping a packet (¶ [0019-0020], ¶ [0001], As illustrated in FIG. 1, packet classification may be, for example, to determine a rule matching a to-be-classified packet 120 from a rule set 110 containing many rules. Table 1 shows an example structure of a rule for packet classification. TABLE 1 Rule for Packet Classification Rule Source Destination Source Destination ID IP IP Port Port Action 001 0.0.0.0/0 10.0.8.28/32 80 0~65535 Drop. The above table 1 illustrates part of fields included in a rule, and the rule may also include other information (such as priority of a rule). If field in the to-be-classified packet 120 matches the corresponding field in the above table 1, it means that the packet 120 matches the rule in the table 1. For example, if the source IP, the destination IP, the source port and the destination port included in the packet 120 matches the corresponding field in the rule with a Rule ID 001 (also termed as Rule 001), then the Rule 001 is determined as a rule matching the packet 120, and the packet 120 may be processed according to an action “Drop” specified in the Rule 001, that is, the packet 120 will be dropped; When a network device receives a packet, it may look up a rule set which matches the packet according to a classification process defined by the decision tree, and process the packet according to an action specified by a rule, such as dropping and forwarding the packet).
Thus, given the teaching of XU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing an action of dropping a packet for matching identifiers of a rule of XU into performing an action for a packet for matching identifiers of a rule of WU-LI-HARNESK, such that an action, dropping a packet, would be performed when a packet matches identifiers of a rule. One of ordinary skill in the art would have been motivated to do so because XU recognizes that it would have been advantageous to classify a packet according to a rule (¶ [0001], Packet classification may include acquiring a rule which matches a specific field in the header of a packet according to a preset classification process, and performing an action specified by the acquired rule. Such packet classification may be used for various kinds of applications provided by network devices, such as access control, flow control, load balancing, and intrusion detection. Packet classification may base on a decision tree data structure. When a network device receives a packet, it may look up a rule set which matches the packet according to a classification process defined by the decision tree, and process the packet according to an action specified by a rule, such as dropping and forwarding the packet). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing an action of dropping a packet for matching identifiers of a rule as taught by XU into another known method of performing an action for a packet for matching identifiers of a rule as taught by WU-LI-HARNESK to yield predictable and reasonably successful results, especially given that XU and WU are in the same field of endeavor of performing an action for a packet based on matching header fields of the packet to identifiers of a rule (KSR MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of LIU (US 2010/0130170 A1).
Per claim 8, WU-LI-HARNESK does not teach “further comprising: receiving at least one of the first rule and the second rule from a network provider”.
In analogous teaching, LIU teaches receiving rules from a network provider (¶ [0084], At 1102, a set of policies can be downloaded during setup. As an example, a configuration including one or more routing policies can be received, for example, from a service provider network, during a setup procedure when a FAP is installed).
Thus, given the teaching of LIU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of receiving rules from a network provider of LIU into rules for matching packets to perform actions of WU-LI-HARNESK, such that rules for matching packets to perform actions for the packets would be received from a network provider. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of receiving rules from a network provider as taught by LIU into another known method of using rules for matching packets to perform actions as taught by WU-LI-HARNESK to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of CLEMONS (US 9,930,012 B1).
Per claim 9, WU teaches determining a plurality of packet characteristics for packets based on headers of the packets to perform actions on the packets (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet source address, Ethernet destination address, Ethernet type, … IP source address, IP destination address, IP protocol, IP ToS (type of service) bits, Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used). Although WU discloses various characteristics including a source address, WU-LI-HARNESK does not teach the characteristics comprising “wherein the second action further comprises deriving one or more of a user device identifier, a degree of network throughput, and a degree of network quality”.
In analogous teaching, CLEMONS teaches that characteristics of a packet not only include a source address, but also a source/user device identifier (Claims 4-5; Col.2, Ln.62-66; Col.7, Ln.3-18; determining, by the first delivery node, the risk level for the second data packet based upon a set of one or more characteristics of the second data packet, upon the first delivery node receiving the second data packet from the user node via the public network; wherein a characteristic of the data packet is selected from the group consisting of: a source device identifier, a source user, a source device address, a source geographic location, a malicious code indicator, and a computing service request; A number of requests (e.g., requests for services) can be generated by a number of users…A request can include packets…; a user can send a number of illegitimate requests from the computing devices 208-2 and 208-5…The node 210-11 can analyze the request (e.g., an access profile corresponding to the request) to determine whether the request is an illegitimate request. Illegitimate requests can be dropped (e.g., filtered) by the node 210-11 based on a determination that the request is illegitimate…).
Thus, given the teaching of CLEMONS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a packet characteristic comprising a user device identifier of CLEMONS into performing an action for determining a packet characteristic of WU-LI-HARNESK, such that an action for a packet characteristic would be performed wherein the characteristic comprises a user device identifier. One of ordinary skill in the art would have been motivated to do so because CLEMONS recognizes that it would have been advantageous to detect illegitimate user requests based on packet characteristics such as a user device identifier (Claims 4-5; Col.2, Ln.62-66; Col.7, Ln.3-18; determining, by the first delivery node, the risk level for the second data packet based upon a set of one or more characteristics of the second data packet, upon the first delivery node receiving the second data packet from the user node via the public network; wherein a characteristic of the data packet is selected from the group consisting of: a source device identifier, a source user, a source device address, a source geographic location, a malicious code indicator, and a computing service request; A number of requests (e.g., requests for services) can be generated by a number of users…A request can include packets…; a user can send a number of illegitimate requests from the computing devices 208-2 and 208-5…The node 210-11 can analyze the request (e.g., an access profile corresponding to the request) to determine whether the request is an illegitimate request. Illegitimate requests can be dropped (e.g., filtered) by the node 210-11 based on a determination that the request is illegitimate…). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known packet characteristic (a source/user device identifier) as taught by CLEMONS into another known method of performing an action for determining a packet characteristic as taught by WU-LI-HARNESK to yield predictable and reasonably successful results, especially given that CLIMONS and WU both recognize that packet characteristics include a source address (KSR MPEP 2143).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of TRIPATHI (US 2015/0071292 A1).
	Per claim 23, WU-LI-HARNESK does not teach “wherein the receiving the copy of the first network packet comprises receiving the copy of the first network packet in response to an amount of network congestion exceeding a predefined threshold.”
In analogous teaching of network packets, TRIPATHI teaches sending/receiving a packet copy in response to network congestion exceeding a predefined threshold (Fig. 2A, ¶ [0036], The Ethernet switch (218) may also be configured to send packets to the shared PP (222) for buffering when the Ethernet switch detects a certain level of congestion within the Ethernet switch in order to prevent packets from being dropped. In such scenarios, the Ethernet switch may also include functionality to stop sending packets to the PP when the level of congestion in the Ethernet switch drops below a threshold value … The offloading of the aforementioned packets allows the remaining packets in the Ethernet switch to be processed at their guaranteed bandwidth, latency, etc. even when there is potential congestion in the Ethernet switch. Said another way, if the Ethernet switch detects that congestion is occurring (or is likely to occur in the near further), the Ethernet switch may take steps to proactively relieve the congestion by offloading certain packets to the PP thereby preserving various guarantees (e.g., bandwidth, latency, etc.) for other packets being processed by the Ethernet switch).
Thus, given the teaching of TRIPATHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of receiving a packet copy in response to network congestion exceeding a predefined threshold of TRIPATHI into receiving a packet copy of WU-LI-HARNESK, such that a packet copy would be sent/received in response to network congestion exceeding a predefined threshold. One of ordinary skill in the art would have been motivated to do so because TRIPATHI recognizes that it would have been advantageous to offload packets in response to a congestion to prevent packets from being dropped and to preserve bandwidth/latency guarantees (Fig. 2A, ¶ [0036], The Ethernet switch (218) may also be configured to send packets to the shared PP (222) for buffering when the Ethernet switch detects a certain level of congestion within the Ethernet switch in order to prevent packets from being dropped. In such scenarios, the Ethernet switch may also include functionality to stop sending packets to the PP when the level of congestion in the Ethernet switch drops below a threshold value … The offloading of the aforementioned packets allows the remaining packets in the Ethernet switch to be processed at their guaranteed bandwidth, latency, etc. even when there is potential congestion in the Ethernet switch. Said another way, if the Ethernet switch detects that congestion is occurring (or is likely to occur in the near further), the Ethernet switch may take steps to proactively relieve the congestion by offloading certain packets to the PP thereby preserving various guarantees (e.g., bandwidth, latency, etc.) for other packets being processed by the Ethernet switch). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of receiving a packet copy in response to network congestion exceeding a predefined threshold as taught by TRIPATHI into another known method of receiving a packet copy as taught by WU-LI-HARNESK to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WU-LI-HARNESK, in view of SUTSKOVERI (US 2021/0400595 A1).
	Per claim 24, WU teaches providing two rule tables to switches in region 70 (¶ [0075], controller 18 may configure switches in area of interest 70 by providing the switches in region 70 with corresponding flow table entries. For example, controller 18 may provide flow table entries 80 to the switches for performing normal network routing functions and may provide flow table entries in the form of debug tables 82 and 86 to the switches) and WU further teaches such method can be used for any region (¶ [0074], controller 18 may perform debugging generations on any desired region of any desired network of switches). Therefore, WU implies providing two rule tables to multiple regions, and in other words a first monitored geographic region/location uses the two rule tables (the claimed “the rule table” and “the other rule table”) and a second monitored geographic region/location also uses the two rule tables as well. Therefore, WU implies “maintaining, by the computing device in communication with the network component, an other rule table, wherein the rule table corresponds to a first monitored geographic location and the other rule table corresponds to a second monitored geographic location.”
	In analogous teaching, SUTSKOVERI explicitly teaches maintaining by a computing device, a first rule table corresponding to a first monitored geographic location and a second rule table corresponding to a second monitored geographic location (¶ [0167-0168], ¶ [0083-0084], ¶ [0064], identifying a geographic location in which the wireless device is operating, prior to selecting the transmit power value, selecting the lookup table from a plurality of lookup tables based on the geographic location …  the plurality of lookup tables are based on emission restrictions for different geographic locations; wireless device 200 may store multiple LUTs and may select one of the LUTs to use for transmit power limit selection based on the geographic area in which wireless device 200 is operating … controller 706 may select one of the LUTs to use for selecting the transmit power limit. In one example, different LUTs may be designed for the emission restrictions of specific geographic areas, such as where the first LUT is designed for US emission restrictions (e.g., OOB emission restriction dominant) and the second LUT is designed for European emission restrictions (e.g., PSD emission restriction dominant). Accordingly, controller 706 may first determine the geographic location of wireless device 200 and may then select the LUT that is designed for the emission restrictions of that geographic location. For example, controller 706 may select the first LUT if wireless device 200 is located in the US and may select the second LUT if wireless device 200 is located in Europe; wireless devices may use a lookup table (LUT) as part of this transmit power value selection, where the LUT may map various durations of wideband and narrowband sections and emission restrictions to transmit power limits). 
Thus, given the teaching of SUTSKOVER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a first and a second rule tables respectively corresponding to a first and a second monitored geographical locations of SUTSKOVER into rule tables for monitored locations maintained by a computing device in communication with a network component of WU-LI-HARNESK, such that a computing device in communication with a network component would maintain a first rule table corresponding to a first monitored geographic location and a second rule table corresponding to a second monitored geographic location. One of ordinary skill in the art would have been motivated to do so because SUTSKOVER recognizes that it would have been advantageous to select different rule tables based on different geographic locations because different geographic locations have different restrictions/rules (¶ [0167-0168], ¶ [0083-0084], ¶ [0064], identifying a geographic location in which the wireless device is operating, prior to selecting the transmit power value, selecting the lookup table from a plurality of lookup tables based on the geographic location …  the plurality of lookup tables are based on emission restrictions for different geographic locations; wireless device 200 may store multiple LUTs and may select one of the LUTs to use for transmit power limit selection based on the geographic area in which wireless device 200 is operating … controller 706 may select one of the LUTs to use for selecting the transmit power limit. In one example, different LUTs may be designed for the emission restrictions of specific geographic areas, such as where the first LUT is designed for US emission restrictions (e.g., OOB emission restriction dominant) and the second LUT is designed for European emission restrictions (e.g., PSD emission restriction dominant). Accordingly, controller 706 may first determine the geographic location of wireless device 200 and may then select the LUT that is designed for the emission restrictions of that geographic location. For example, controller 706 may select the first LUT if wireless device 200 is located in the US and may select the second LUT if wireless device 200 is located in Europe; wireless devices may use a lookup table (LUT) as part of this transmit power value selection, where the LUT may map various durations of wideband and narrowband sections and emission restrictions to transmit power limits). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of rule tables (a first and a second rule tables respectively corresponding to a first and a second monitored geographical locations) as taught by SUTSKOVER into another known method of rule tables (rule tables for monitored locations maintained by a computing device in communication with a network component) as taught by WU-LI-HARNESK to yield predictable and reasonably successful results (KSR MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANNAH S WANG/Primary Examiner, Art Unit 2456